Title: From George Washington to Major General Lafayette, 8 May 1780
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            My dr Marqs
            Morris-town May 8th 1780.
          
          Your welcome favour of the 27th of April came to my hands yesterday—I received it with all the joy that the sincerest friendship

could dictate—and with that impatience which an ardent desire to see you could not fail to inspire.
          I am sorry I do not know your rout through the State of New York, that I might, with certainty, send a small party of Horse (all I have at this place) to meet & escort you safely through the Tory settlements between this and the North River.
          At all events Majr Gibbs will go as far as Pompton (where the roads unite) to meet you, & will proceed from thence as circumstances may direct, either towards Kings-ferry or New Windsor.
          I most sincerely congratulate with you on your safe arrival in America & shall embrace you with all the warmth of an Affectionate friend when you come to head Qrs—where a bed is prepared for you. adieu till we meet Yrs
          
            Go: W——n
          
        